USCA4 Appeal: 22-6283      Doc: 13         Filed: 08/26/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6283


        JOSEPH DOUGLAS ROUSE,

                            Petitioner - Appellant,

                     v.

        JUSTIN ANDREWS, Warden,

                            Respondent - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. David J. Novak, District Judge. (3:21-cv-00063-DJN-EWH)


        Submitted: August 23, 2022                                        Decided: August 26, 2022


        Before GREGORY, Chief Judge, HEYTENS, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Joseph Douglas Rouse, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6283      Doc: 13         Filed: 08/26/2022     Pg: 2 of 2




        PER CURIAM:

               Joseph Douglas Rouse, a federal prisoner, appeals the district court’s order granting

        Respondent’s motion for summary judgment and denying relief on Rouse’s 28 U.S.C.

        § 2241 petition. We have reviewed the record and find no reversible error. Accordingly,

        we affirm the district court’s order. Rouse v. Andrews, No. 3:21-cv-00063-DJN-EWH

        (E.D. Va. Jan. 27, 2022). We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                       AFFIRMED




                                                     2